Citation Nr: 1610146	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal (GI) disability.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1977 to July 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  A June 2011 Board decision reopened and remanded claims for service connection for bilateral hearing loss and heart disability, claimed as hypertension for further development.  

In November 2013, the Board denied claims to reopen a claim for service connection for chest pain and GI disabilities, and denied a claim for service connection for bilateral hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In response, the Court issued a September 2014 Joint Motion for Partial Remand and a concurrent Order, remanding the Veteran's claims to the Board for reconsideration.  

In November 2014, the Board reopened a claim for service connection for chest pain and remanded the claim for further development, denied a claim to reopen a claim for service connection for GI disabilities, denied a claim for service connection for heart disability, claimed as hypertension and remanded the claim for bilateral hearing loss for a VA examination.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In response, the Court issued an October 2015 Joint Motion for Partial Remand, remanding the Veteran's claim to reopen a claim for service connection for GI disabilities, as well as the issue of service connection for chest pain to the Board for reconsideration.  

As for the issue of service connection for bilateral hearing loss, as per the November 2014 Board remand, a VA medical examination has been conducted and the issue of service connection for bilateral hearing loss is also currently before the Board.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal (GI) disability and entitlement to service connection for chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A March 2015 VA audiogram noted the Veteran had a speech discrimination score of 86 percent in the right ear and 90 percent in the left ear.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated March 2008.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim in March 2015, and the Board finds this examination to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2015).  Sensorineural hearing loss is considered a chronic disease.  38 C.F.R. § 3.303(b) (2015); 38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2015).  

Moreover, service connection will also be presumed for chronic disabilities, such as sensorineural hearing loss, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran contends that he has a hearing loss disability that is related to service.  The Veteran's DD Form 214 indicated that the Veteran spent nearly a year of service as an equipment records and parts specialist, that he was a materials supply man for three months, and received a sharpshooter qualification badge.  

Service treatment records include several audiograms measuring the Veteran's hearing acuity.  Audiogram levels on his August 1977 enlistment examination and his June 1981 separation examination clearly do not show a hearing loss disability under 38 C.F.R. § 3.385.  Two other audiograms, one undated and the other dated in February 1980, are in graphical form and are not numerically interpreted.  In any event, the undated audiogram shows hearing loss in the left ear at 500 Hz and the February 1980 audiogram shows hearing loss in the left ear at 500 Hz and 1000 Hz.  

Post service, August 1985 private medical records indicate that the Veteran was trying to enlist in the Reserve and had an abnormal hearing test done with audio equipment in an open area.  The abnormal hearing test apparently showed a 40 db reading for both ears at the 500 Hz level.  The private physician said that a proper audiogram showed a 45 db level in the right ear at 6000 Hz and a 30 db level in the left ear at 6000 Hz.  The proper audiogram itself was not reproduced and no readings were provided for the measurements at 500, 1000, 2000, 3000 and 4000 Hz.  Diagnosis was a mild high frequency hearing loss, but not one that met the definition of a hearing loss disability under VA service connection regulations.  The private physician also indicated that the Veteran's complaint of tinnitus was probably secondary to his high frequency hearing loss.  

Private treatment records from Dr. R. A. C. dated in September 2007 reflect that the Veteran reported hearing problems in the right ear, however, no diagnosis of bilateral hearing loss was made.  

An August 2008 primary care treatment note reflects that the Veteran complained of hearing loss that he attributed to his military service.  The Veteran stated he noticed hearing problems since 1981, reported exposure to loud noise working in the motor pool during service, and that the right ear was worse than the left.  The physician's assessment included the Veteran's complaint and noted "hard of hearing" and a referral for audiometric testing.  

A September 2008 audiological evaluation from Audiological Associates reflects that test results indicate normal hearing thresholds in both ears, with speech discrimination noted as excellent in both ears with 94% for the right ear and 96% for the left ear.  No further audiological follow-up was recommended at the time.

At a March 2015 VA audiology examination, puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 20, 25, and 25 decibels.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 15, 15, and 20 decibels.  Speech recognition scores using the Maryland CNC Test were 86 percent for the right ear and 90 percent for the left ear.  The diagnosis was no peripheral hearing disability for either ear.  The examiner opined that hearing loss is less likely than not the result of military noise exposure.  The rationale provided was that excessive noise exposure causes peripheral hearing loss and the Veteran has normal peripheral hearing bilaterally.  The examiner did note that the Veteran's speech discrimination scores were abnormal, but stated there was no nexus between excessive noise exposure and speech discrimination scores.  The examiner went on to state that when peripheral hearing is normal, abnormal speech discrimination does not result from excessive noise exposure.  

The Board finds that service connection for bilateral hearing loss is warranted.  Although the March 2015 VA examiner stated that the Veteran had normal peripheral hearing bilaterally, the examiner also acknowledged that the Veteran's speech discrimination scores were abnormal.  The examiner stated there was no nexus between excessive noise exposure and speech discrimination scores, but did not state what the Veteran's abnormal speech discrimination scores were attributable to, nor did he suggest that the audiological testing results were invalid.  Furthermore, the Veteran has credibly reported that he has had difficulty hearing since 1981, particularly when having conversations, and impaired hearing is considered a disability for VA purposes when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The Veteran's scores are 86 percent for the right ear and 90 percent for the left ear, both of which are below the 94 percent threshold.  

In summary, given the examiner's failure to provide an adequate rationale for his opinion regarding the speech discrimination scores, the Veteran's credible lay statements of hearing loss since 1981, and the speech discrimination scores of less than 94 percent, the Board finds that service connection for bilateral hearing loss is warranted.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

With regard to the claim to reopen a claim for service connection for a gastrointestinal (GI) disability, the Board notes that according to an October 2014, Joint Motion for Partial Remand, there are treatment records that have not been associated with the Veteran's claims file that may be pertinent to the issue at hand.  More specifically, the Veteran's VA treatment records reflect a December 2013 note that the Veteran was admitted to the U.S. Naval Hospital (USNH) Guam for diverticulitis, which is an inflammation or infection in one or more small pouches in the digestive tract, and a colonoscopy was conducted at the USNH in January 2014.  There are no documents from USNH Guam in the record and as such a remand is necessary to attempt to obtain these records.  38 C.F.R. § 3.159(c).  

As for the claim for service connection for chest pain, the Board notes that according to the October 2014, Joint Motion for Partial Remand, when the Board reopened and remanded the claim in its November 2015 Board decision, a typographical error was made in the remand instructions.  The Board instructed the AOJ to schedule the Veteran for a VA examination for gastrointestinal conditions, instead of for chest pain, diagnosed as costochondritis.  Therefore, on remand, the Veteran should be scheduled for a VA examination to determine the etiology of any chest conditions, to include costochondritis, the Veteran may have.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must undertake all reasonable efforts to obtain the Veteran's treatment records associated with his gastrointestinal conditions, including a hospital admission for diverticulitis treatment and a colonoscopy at the U.S. Naval Hospital (USNH) Guam, dating from January 2013 to January 2014.

All attempts to secure this evidence must be documented in the claims file by the RO.  Each agency contacted by the RO in order to obtain these records must provide a negative response if the records are not available.  The RO must associate each response with the Veteran's claims file.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claim to reopen a claim for service connection for a gastrointestinal (GI) disability must be re-adjudicated by the AOJ in light of any new evidence received.  

3.  The RO should schedule the Veteran with an appropriate examiner to determine the nature and etiology of any current disability manifested by chest pain, to include costochondritis.  The examiner must review the Veteran's Virtual VA and VBMS claims file and note that review in the examination report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:

a) Identify any disability manifested by chest pain. 

b)  Opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed disability manifested by chest pain had its onset in or is etiologically related to service.  

In providing the above opinion, the examiner should specifically address the Veteran's current diagnosis of costochondritis.  

The examiner should take into account the Veteran's statement that he has been experiencing chest pain since he was in service and that the chest pain he experiences now is the exact symptomatology that he had then.
The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made. 

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


